RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 1/6/2021 have been received. In the response filed on 1/6/2021, claim 1 was amended. 
Claims 1-8 are pending. Claims 1-8 are rejected. 

Withdrawn Rejections
The 35 USC 112 rejections of claims 1-8, made of record in the office action mailed on 10/6/2020, have been withdrawn due to applicant’s amendment filed on 1/6/2021.

Claim Interpretation
Claim 1
Claim 1, lines 9-11*, describes the hardness of the granules after being soaked in acid. However, the hardness of the claimed product (i.e. pet food that has not been soaked in acid) is not claimed. In other words, the claimed product is not 60% granules with hardness less than 2.5 kgw.  
*Limitations at issue: “60% or more of food granules in the entire food granules constituting the pet food have a hardness of 2.5 kgw or less immediately following immersion in dilute hydrochloric acid (pH of 2.5) at 25°C for 10 minutes” (emphasis added).

Claim 3
Claim 3*, describes the hardness of the granules after being soaked in acid. However, the hardness of the claimed product (i.e. pet food that has not been soaked in acid) is not claimed. In other words, the claimed product is not 45% granules with hardness less than 1.3 kgw.  
*Limitations at issue: “wherein 45% or more of food granules in the entire food granules constituting the pet food have a hardness of 1.3 kgw or less immediately following immersion in dilute hydrochloric acid (pH of 2. 5) at 25°C for 10 minutes” (emphasis added).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sunvold et al., US 2012/0021094 A1; in view of Obae et al., US 2004/0053887 A1. 
Regarding claim 1: Sunvold discloses a pet food which contains food granules (coated kibble, para 0030) and has a moisture content of 6% to 15% by mass (having a moisture, or water, content of less than 12% by weight, para 0016). 

Wherein each of the food granules contains 10% to 70% by mass of one or more ingredients selected from the group consisting of cereals, beans, and starch in total (claim 1, ln. 3-4)
Sunvold discloses the food granules (coated kibble) contains a core and a coating (para 0031). Sunvold discloses the core can comprise a carbohydrate source, a protein source, and/or a fat source (para 0032).

As such, Sunvold suggests the food granule (coated kibble) may contain 5% total carbohydrate (calculation: 25% core * 20% carbohydrate = 5% total carbohydrate) to 99.9% total carbohydrate source (99.9% core * 100% carbohydrate source = 99.9% total carbohydrate source), wherein the carbohydrate source may be selected from ingredients that are cereal and starch (para 0033). 
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.

Wherein each of the food granules contains . . . 15% to 45% by mass of one or more ingredients selected from the group consisting of meat and seafood in total (claim 1, ln. 4-6)
Sunvold discloses the core can comprise a carbohydrate source, a protein source, and/or a fat source (para 0032). Sunvold discloses the core can comprise from 25% to 99.9% of the entire coated kibble (para 0031). Sunvold discloses the core can comprise from 0% to 80% of a protein source (para 0032). Sunvold discloses the protein source may be meat (chicken, lamb, turkey, beef, para 0033) and seafood (fish, para 0033). 
As such, Sunvold suggests the food granule (coated kibble) may contain 0% (calculation: 25% core * 0% protein = 0% total) to 79.92% protein source (99.9% core * 80% protein source = 79.92% protein source), wherein the protein source may be selected from ingredients that are meat (chicken, lamb, turkey, beef, para 0033) and seafood (fish, para 0033). 
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.

Wherein each of the food granules contains . . . 0% to 20% by mass of vegetable protein (claim 1, ln. 6)

As such, Sunvold suggests the food granule (coated kibble) may contain 0% (calculation: 25% core * 0% protein = 0% total) to 79.92% protein source (99.9% core * 80% protein source = 79.92% protein source), wherein the protein source may be selected from ingredients that are meat (chicken, lamb, turkey, beef, para 0033), seafood (fish, para 0033), and vegetable protein (soy protein isolate, soy protein concentrate, corn gluten meal, corn protein concentrate, distillers dried grains, and/or distillers dried grains solubles, para 0033). 
With respect to 0% vegetable protein, it would have been obvious to one of ordinary skill in the art at the time of invention to not select vegetable protein because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Sunvold discloses protein sources other than vegetable protein. As such, selection of those non-vegetable protein sources is prima facie obvious. The non-selection of vegetable protein sources represents 0% protein. 

Wherein each of the food granules contains . . . 3% to 20% by mass of external additives (claim 1, ln. 6)
Sunvold discloses the core can comprise from 0% to 80% of external additives (other ingredients, para 0034). Sunvold discloses external additives (other ingredients, para 0034) include sources of fiber ingredients, mineral ingredients, vitamin ingredients, polyphenols ingredients, amino acid ingredients, carotenoid ingredients, antioxidant ingredients, fatty acid ingredients, glucose mimetic ingredients, Probiotic ingredients, and prebiotic ingredients (para 0034). 
Wherein each of the food granules contains . . . cellulose having . . . an average grain size of the cellulose is 50 μm or greater and 71.5 μm or less (claim 1, ln. 7-8)
Sunvold discloses external additives (other ingredients, para 0034) include sources of fiber ingredients and cellulose (para 0034).
Sunvold does not disclose the size of the cellulose. 
Obae is drawn to cellulose (abstract). Obae discloses the cellulose has an average particle size of 20-250 μm (abstract). Obae discloses the cellulose may be used in food (para 0001, 0074) and as dietary fiber (para 0074). 
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute the sources of fiber ingredients and cellulose, as taught in Sunvold, with cellulose having an average particle size of 20-250 μm, as taught in Obae, to obtain a food granule comprising cellulose having an average particle size of 20-250 μm. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of providing a granule having dietary fiber and cellulose (as taught in Sunvold) that has an average particle size of 20-250 μm because that cellulose having an average particle size of 20-250 μm may be used in food. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.

Wherein each of the food granules contains . . . cellulose having a lignin content of less than 1% (claim 1, ln. 7)
Obae discloses the cellulose is cellulose powder (para 0042). Obae discloses the cellulose is purified (para 0061). 
While Obae does not expressly state the lignocellulose content of the cellulose powder, one would expect Obae’s cellulose to be cellulose (i.e., not containing other impurities). A pure cellulose is a cellulose within the breadth of the recited cellulose having a lignin content of less than 1%. 
Furthermore, in the present case a pure cellulose is prima facie obvious. 
The mere purity of a product, by itself, does not render the product nonobvious. Factors to be considered in determining whether a purified form of an old product is 
Additionally with respect to the recited ingredients and their concentrations, the following applies: 
	Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and 
In the language of MPEP 2144.05 II, the prior art discloses pet food comprising granules that contain the recited ingredients. The recited concentrations represent the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
In the language of In re Levin, the prior art discloses pet food comprising granules that contain the recited ingredients. As such, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.

60% or more of the food granules in the entire food granules constituting the pet food have a hardness of 2.5 kgw or less immediately following immersion in dilute hydrochloric acid (pH of 2.5) at 25°C for 10 minutes (claim 1, ln. 9-11)
While the prior art does not expressly disclose the recited property (60% or more of the food granules in the entire food granules constituting the pet food have a hardness of 2.5 kgw or less immediately following immersion in dilute hydrochloric acid (pH of 2.5) at 25°C for 10 minutes), one having ordinary skill in the art at the time of invention would expect the granules suggested in the prior art would exhibit the property because the prior art suggests the recited composition. 

Regarding claim 2: Obae discloses the cellulose has an average particle size of 20-250 μm (abstract). Obae discloses the content of particles capable of remaining on a 250 μm screen is preferably 50 wt. % or less, preferably 30 wt. % or less, more preferably 10 wt. % or less, in particular, 5 wt. % or less. (para 0044). 

While Sunvold in view of Obae does not expressly disclose the particle size distribution of the cellulose particles (i.e., the percentage of cellulose having a grain size of 100 μm or greater is 20% or greater, the percentage of cellulose having a grain size of 200 μm or greater is 5% or greater, and the percentage of cellulose having a grain size of 300 μm or greater is 2% or greater), it has been held that the changes in size are prima facie obvious. MPEP 2144.04 IV A. 
Regarding claim 3: While the prior art does not expressly disclose the recited property of “wherein 45% or more of the food granules in the entire food granules constituting the pet food have a hardness of 1.3 kgw or less immediately following immersion in dilute hydrochloric acid (pH of 2.5) at 25°C for 10 minutes”, one having ordinary skill in the art at the time of invention would expect the granules suggested in the prior art would exhibit the property because the prior art suggests the recited composition. 
Regarding claim 4: The phrase “wherein the cellulose is derived from a coniferous tree” is a process limitation in the product claim. Therefore, the claim is a product by process claim. It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. In the present case, Sunvold and Obae disclose cellulose. As such, the source and process to obtain the cellulose (“derived from a coniferous tree”) does not distinguish the claimed cellulose from the prior art cellulose. 
Regarding claim 5: A circumscribed circle of a polygon is a circle that passes through all the vertices of a polygon. 
An inscribed circle of a triangle is the largest circle contained in the triangle. 

Inscribed circle

    PNG
    media_image1.png
    217
    209
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    190
    196
    media_image2.png
    Greyscale


Claim 5 recites “each of the food granule granules has a modified cross section degree (D/d) of 1.2 to 5.0, where D represents a diameter of a circumscribed circle of a cross section of the food granule, and d represents a diameter of an inscribed circle of the cross section of the food granule”. 
As such, claim 5 is drawn to a cross sectional size and shape of the pet food granule. 
It would have been obvious to one having ordinary skill in the art to make a food granule having a modified cross section degree ratio in the range of 1.2 to 5.0 because it has been held that changes in size and shape are prima facie obvious. MPEP 2144.04 IV A and B. In the present case, Sunvold discloses a modified cross section (forms, shapes, and sizes are often the result of forcing the materials through a die or set of die openings and cutting or breaking into smaller segments, para 0067). Note that a shape must have a cross section. Therefore, molding into a shape necessarily means modifying (molding) a cross section (cross section inherently flowing from the fact that a shape is made). 
Regarding claim 6: Sunvold discloses extrusion can be used to accomplish the making of continuous ropes or sheets but also discrete shapes and sizes of edible food (para 0067). Sunvold discloses the food forms, shapes, and sizes are often the result of forcing the materials through a die or set of die openings and cutting or breaking into smaller segments (para 0067). Sunvold does not expressly state the sizes of the granules. Based upon Sunvold and the knowledge of one having ordinary skill in the art of making pet food granules, it would have been obvious to one having ordinary skill in the art to make a food granule having a long diameter of 5 to 15 mm, a short diameter of 5 to 15 mm, and a thickness of 2 to 5 mm because it has been held that changes in size and shape are prima facie obvious. MPEP 2144.04 IV A and B. 

Regarding claim 8: Sunvold discloses the pet food may be for a cat (para 0017). 

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sunvold et al., US 2012/0021094 A1; in view of Obae et al., US 2004/0053887 A1; as applied to claims 1-8 above, and in further view of Yamasaki et al., US 2007/0207108 A1.
Sunvold in view of Obae is relied on as above. 
As discussed above, the phrase “wherein the cellulose is derived from a coniferous tree” is a process limitation in the product claim. Therefore, the claim is a product by process claim. It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. In the present case, Sunvold and Obae disclose cellulose. 
Obae discloses the cellulose is a vegetable fibrous material derived from a natural material containing cellulose, such as wood, bamboo, cotton, ramie or the like and is preferably a material having a crystalline structure of cellulose I type (para 0061).
Sunvold in view of Obae does not expressly disclose the cellulose is derived from a coniferous tree. 
Yamasaki discloses pulp derived from a coniferous tree produces type I cellulose (para 0114). 
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute the unknown source of cellulose, as taught in Sunvold in view of Obae, with a cellulose derived from a coniferous tree, as taught in Yamasaki, to obtain a .

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sunvold et al., US 2012/0021094 A1; in view of Obae et al., US 2004/0053887 A1; as applied to claims 1-8 above, and in further view of Scherl et al., WO 2016/099477 A1.
Sunvold in view of Obae is relied on as above. 
Sunvold discloses extrusion can be used to accomplish the making of continuous ropes or sheets but also discrete shapes and sizes of edible food (para 0067). Sunvold discloses the food forms, shapes, and sizes are often the result of forcing the materials through a die or set of die openings and cutting or breaking into smaller segments (para 0067). 
Sunvold does not expressly state the sizes of the granules. 
Scherl is drawn to animal food kibbles having a primarily disc shape (abstract). Scherl discloses pets include cats (para 0012). Scherl discloses food kibble may be any size (para 0016). Scherl discloses a primarily disc-shaped food kibble may have a thickness that is less than about 5 mm, 4.75 mm, 4,5 mm, 4.25 mm, 4 mm, 3.75 mm, 3.5 mm, 3.25 mm, 3 mm, 2.75 mm, 2.5 mm, 2.25 mm, 2 mm, between about 1-20 mm, 1-19 mm, 1-18 mm, 1-17 mm, 1-16 mm, 1-15 mm, 1-14 mm, 1-13 mm, 1-12 mm, 1-11 mm, 1-10 mm, 1-9 mm, 1-8 mm, 1-7 mm, 1-6 mm, 1-5 mm, 2-20 mm, 2-19 mm, 2-18 mm, 2-17 mm, 2-16 mm, 2-15 mm, 2-14 mm, 2-13 mm, 2-12 mm, 2-11 mm, 2-10 mm, 2-9 mm, 2-8 mm, 2-7 mm, 2-6 mm, 2-5 mm, 2-4 mm, 2-3 mm, 2.5-20 mm, 2.5-19 mm, 2.5-18 mm, 2.5-17 mm, 2.5-16 mm, 2.5-15 mm, 2.5-14 mm, 2.5-13 mm, 2.5-12 mm, 2.5-11 mm, 2.5-10 mm, 205-9 mm, 2.5-8 mm, 2.5-7 mm, 2.5-6 mm, 2.5-5 mm (para 0016). Scherl discloses a primarily disc-shaped food kibble may have short and long diameters (top/bottom surface diameter) that is about or less than about 15 mm, 14 mm, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a shaped food granule (kibble), as taught in Sunvold, wherein the food granule (kibble) has a thickness that includes a thickness of 2-5 mm, short and long diameters (top/bottom surface diameter) that include 5 to 15 mm, as taught in Scherl, to obtain a pet food containing granules having a long diameter of 5 to 15 mm, a short diameter of 5 to 15 mm, and a thickness of 2 to 5 mm. One of ordinary skill in the art at the time the invention was filed would have been motivated to make pet food containing granules having a long diameter of 5 to 15 mm, a short diameter of 5 to 15 mm, and a thickness of 2 to 5 mm to meet the need of developing pet food kibbles that are highly palatable and provide health benefits to the pet (Scherl, para 0002) and also reduce oral inflammation in the animal after or during ingestion of the disc-shaped kibbles (Scherl, para 0003).

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive. 

35 USC 103 Rejections
Applicant argues Obae’s disclosed cellulose size ranges of 20-250 μm and preferably 20 to 120 μm are significantly broader compared than the recited grain size (remarks, p. 5, top para). Examiner is not persuaded by this argument. Overlapping ranges establish prima facie obviousness. MPEP 2144.05. In the present case, claim 1 recites “an average grain size of the cellulose is 50 μm or greater and 71.5 μm or less”. 

Unexpected Results
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. MPEP 2145. Rebuttal evidence may include evidence of “secondary considerations,” such as unexpected results. MPEP 2145. However, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. MPEP 2145 II. Furthermore, evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. MPEP 716.02(c). Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof. MPEP 716.02(c).
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. MPEP 716.02. The Applicant has the burden to establish the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. MPEP 716.02(b).
Applicant argues the specification provides evidence demonstrating unexpected results in the claimed cellulose average grain size of 50 μm or greater and 71.5 μm or less (remarks, p. 5, 1st para). Applicant argues water absorbing properties of food granules are improved (remarks, p. 5, 1st para). To support the argument, applicant cites to paragraph [0017] of the specification (remarks, p. 5, 1st para). Examiner is not persuaded by this argument. Unexpected results must be established by factual evidence. MPEP 716.01(c). Paragraph [0017] merely states water absorbing properties of food granules are improved. The statement lacks supporting data. The statement fails 
Applicant argues “water absorbing properties” of refined cellulose was smaller than that of lignocellulose (remarks, p. 5, 2nd para). Examiner is not persuaded by this argument for the following reasons. First, evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. MPEP 716.02 (b). In the present case, both Sunvold and Obae disclose cellulose – not lignocellulose. Therefore, an improvement of cellulose over lignocellulose fails to compare the claimed invention with the closest prior art. Second, objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP 716.02(d). In the present case, the claims do not recite water absorbing properties. Therefore, the arguments and evidence concerning “water absorbing properties” are not commensurate in scope with the claims. 
Applicant argues pet food comprising 8% moisture (specification, p. 29, Table 4), 54% cereals, 21.2% meat, 9.6% fish, 0.6% yeast, 2.1% vitamins, minerals, and amino acid, 5% crude beef tallow, and 7.5% refined cellulose (specification, p. 29, Table 3) demonstrates excellent water absorbing properties as compared to Comparative Examples 1 and 2 (remarks, p. 5, last para). Examiner is not persuaded by this argument for the following reasons. First, objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP 716.02(d). In the present case, the claims do not require the presence of cereals, the presence of 54% cereals, the presence of 21.2% meat and 9.6% fish, 2.1% vitamins, minerals, and amino acid, 5% crude beef tallow, and 7.5% refined cellulose. Additionally, the claims do not recite water absorbing properties. Therefore, the arguments and evidence concerning “water absorbing properties” are not commensurate in scope with the claims. Second, evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. MPEP 716.02 (b). In the present case, the prior art closer to the claimed invention than the exemplary embodiment of Tables 3 and 4). Sunvold discloses pet food comprising less than 12% 
Applicant argues administration of Example 1 pet food had the "effect of suppressing vomiting" (remarks, p. 6). Examiner is not persuaded by this argument. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP 716.02(d). In the present case, the claims are not drawn to a method of suppressing vomiting. Instead, the claims are drawn to a pet food product. A property flowing from a future intended use does not distinguish the claimed product from the product suggested in the prior art. 
Applicant argues prior art that is not used to reject the claimed invention discloses cellulose is not enough to obtain the effect of suppressing vomiting compared with lignocellulose (remarks, p. 6, last line wrapping to p. 7). Examiner is not persuaded by this argument for the following reasons. First, objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP 716.02(d). In the present case, the claims are not drawn to a method of suppressing vomiting. Instead, the claims are drawn to a pet food product. A property flowing from a future intended use does not distinguish the claimed product from the product suggested in the prior art. Second, evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. MPEP 716.02 (b). In the present case, both Sunvold and Obae disclose cellulose – not lignocellulose. Therefore, an improvement of cellulose over lignocellulose or lignocellulose over cellulose fails to compare the claimed invention with the closest prior art.
With respect to dependent claims 2-8, Applicant relies on the arguments concerning the combination of Sunvold and Obae (remarks, p. 7-8). Examiner is not persuaded by the arguments for the reasons presented in the rejections and responses to arguments above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER A MOORE/Primary Examiner, Art Unit 3619